Citation Nr: 1047119	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  08-04 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for chronic ear infections, 
to include as due to exposure to asbestos and/or ionizing 
radiation.

2.  Entitlement to service connection for chronic sinus 
infections with nasal congestion, to include as due to exposure 
to asbestos and/or ionizing radiation.

3.  Entitlement to service connection for chronic upper 
respiratory infections/pneumonia, to include as due to exposure 
to asbestos and/or ionizing radiation.

4.  Entitlement to service connection for mild emphysema, to 
include as due to exposure to asbestos and/or ionizing radiation.

5.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as due to exposure to 
asbestos and/or ionizing radiation.

6.  Entitlement to service connection for sarcoidosis, to include 
as due to exposure to asbestos and/or ionizing radiation.
7.  Entitlement to service connection for granulomatous disease, 
pleural disease, calcified hylar lymph nodes, and nodules 
(granulomatous disease), to include as due to exposure to 
asbestos and/or ionizing radiation.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to November 
1981.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which denied the benefit sought on appeal.

The Veteran appeared and testified at a March 2010 Travel Board 
hearing at the Jackson RO.  The transcript is of record.  

The issues of entitlement to service connection for chronic upper 
respiratory infections/pneumonia, mild emphysema, COPD, 
sarcoidosis, and granulomatous disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  In March 2010, prior to the promulgation of a decision on 
appeal, the Board received the Veteran's withdrawal of the 
appeals of service connection for chronic ear infections and 
chronic sinus infections with nasal congestion.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for chronic ear infections by 
the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a Substantive Appeal for 
entitlement to service connection for chronic sinus infections 
and nasal congestion by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  Withdrawal may be made by the Veteran or by his 
authorized representative.  38 C.F.R. § 20.204 (2010).  The 
Veteran has withdrawn the appeal on his service connection claims 
for chronic ear infections and chronic sinus infections with 
nasal congestion and, hence, there remains no allegation of error 
of fact or law of these claims for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeals of entitlement to service connection for chronic ear 
infections and chronic sinus infections with nasal congestion, 
and they are dismissed.


ORDER

The appeal of entitlement to service connection for chronic ear 
infections is dismissed.

The appeal of entitlement to service connection for chronic sinus 
infections with nasal congestion is dismissed.


REMAND

Upon preliminary review of the evidence of record, and in light 
of the VCAA, the Board finds that further evidentiary development 
is necessary.  The Veteran essentially claims that the above-
noted, lung-related disabilities are either due to his in-service 
exposure to ionizing radiation and/or asbestos or other 
irritants.  

The RO has indicated that the Veteran's occupational specialty 
while serving in the Navy was one in which there was a very high 
likelihood that he was exposed to asbestos.  There is also 
evidence that the Veteran was exposed to radiation in service, 
and an in-service report indicated the Veteran's total lifetime 
dose was 15.000 rem.  There is also a report of radiation 
exposure following service of an estimated 15,594 mrems.  

The service treatment records (STRs) reflect that during service, 
the Veteran was treated for chest and sinus congestion and 
multiple upper respiratory infections.  In his reports of medical 
history, dated in December 1979 and November 1981, he reported 
ear, nose, or throat trouble.  In the "remarks" section, it was 
noted that the Veteran had an ear infection during boot camp.  

Post-service treatment records reflect the Veteran's treatment 
for numerous lung-related disabilities.  Since service, he has 
been treated for bronchitis/upper respiratory infections, 
pneumonia, sarcoidosis, emphysema, and granulomatous disease.  
The evidence of record does not show a definitive opinion as to 
whether any of these disabilities of the lung are related to his 
exposure to asbestos during service.  The Veteran's history of 
smoking and exposure to asbestos has been noted, but there is not 
a clinical opinion of record linking the asbestos exposure to his 
claimed disabilities.  
 
The Veteran has also submitted copies of numerous online articles 
reflecting a relationship between asbestos exposure, and other 
exposures during service, and the claimed lung-related 
disabilities.  These articles, however, do not specifically 
address the Veteran's own situation, but are helpful in showing a 
possible relationship between exposure to asbestos and other 
irritants and the claimed disabilities.  The Veteran submitted an 
email response from a "Lung Line Nurse" who advised that after 
reading the medical history as provided by the Veteran, his 
symptoms were compatible with "pulmonary asbestos [sic] and 
emphysema."  Of note, this was not a treating nurse, nor is 
there evidence that she or he reviewed the Veteran's medical 
records.  

It has been conceded that the Veteran was exposed to asbestos 
during his time spent in the Navy.  The Veteran, however, has not 
been afforded a VA examination to determine whether any current 
lung disability is related to his service.  

Given the evidence as outlined above, the Board finds that the 
evidence of record is insufficient upon which to render a 
decision.  The record reflects that the Veteran was likely 
exposed to asbestos in service, and he is currently being treated 
for lung-related disabilities-including granulomatous disease.  
The Veteran has not, however, been afforded a VA examination in 
conjunction with his claim.  As such, the Veteran should be 
afforded a VA examination to determine the nature and etiology of 
his lung-related disabilities.  This examination is required 
pursuant to 38 C.F.R. § 3.159 (c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination 
regarding the claimed lung disabilities.  The 
examiner is asked to determine the nature and 
etiology of any lung disabilities and whether 
they are related to the Veteran's service or 
the conceded in-service exposure to asbestos.  
The Veteran's claims folder should be made 
available to the examiner for review.  The 
examiner is to perform all necessary clinical 
testing and render all appropriate diagnoses.  
The examiner should then render an opinion as 
to whether it is at least as likely as not 
that any lung disabilities had their origin 
during service or was caused by exposure to 
asbestos.  

The examiner should provide rationale for all 
opinions given.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so state and 
explain why an opinion cannot be provided 
without resort to speculation.

2.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional evidentiary 
development and the Board, at this time, does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of the 
Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


